DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  “characterized” should be changed to –comprising—or –consisting of—language as this is the appropriate transitional phrase for U.S. applications.  For the purpose of examination the claims will be interpreted as ‘comprising’ language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the angle of rotation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite because it is unclear if “movement interval” is the same as the movement interval from claim 1 or if it is a different movement interval.  For the purpose of examination, it is the same interval. 
Claim 5 is indefinite because it is unclear what is meant by “the angle of rotation of the rotary sonotrode is detected at the beginning and the end of the processing interval and/or movement interval determined depending on the detected angle of rotation”.  Is the angle of rotation of the rotary sonotrode detected AND/OR movement interval?  Is the movement interval determined based on the angle?  This limitation is confusing and requests that the Applicant please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volger (WO 2016/074983A1 from IDS) in view of Nakai (2011/0036897).
Regarding claim 1, Volger discloses a method for intermittent ultrasonic processing of a length of material, wherein a length of material is moved through between a sonotrode 16 and a counter-tool 18 and the length of material is processed intermittently (paragraph 0004-0024).

Regarding claim 2, since the intervals appear to be arbitrary (no specific start or stop), the initial start of the vibrations, prior to welding, can be considered part of the B interval.  Therefore, the limitation “in that the oscillation amplitude B >0” is met by the prior art. 
Regarding claim 3, the Examiner is interpreting the movement interval to include the initial start up of the vibration until it reaches the welding vibration.  Therefore, at some point during this time, the in that the oscillation amplitude B during the movement 
Regarding claim 4, Volger discloses that a rotary sonotrode with cylindrical sealing surface is selected as sonotrode and the sonotrode is rotated around the axis of rotation both during the processing interval and also during the movement interval (paragraph 0004).  
Regarding claim 5, Volger discloses that the elevation can be attached to a sonotrode.  The movement is based on the contact of the elevation with the workpiece (paragraphs 0004-0024).  The angle of rotation would be detected because the elevation are located at specific locations on the tool.  If the applicant does not agree with this, it would have been obvious to one skilled in the art at the time of the invention to determine the angle of rotation so it is known how much material is being moved into and out of the bonding tool.  This way the user can easily determine if the correct location for welding is placed in the tool.
Regarding claim 6, Volger discloses that the sonotrode or counter-tool is pressed onto the length of material with a predetermined force FA during a welding interval (paragraphs 0004-0024).  
Regarding claim 7, it is inherent that the sonotrode or counter-tool is pressed onto the length of material with a predetermined force FB during a standby interval, wherein the force FB < FA (force prior to pressing to achieve the welding force).  Since the ‘interval’ can be any amount of time at any point in time, this limitation is met. 

Regarding claim 10, the movement interval of Volger can be the initial contact of the sonotrode to the initial startup of the vibration.  Therefore, there would inherently be a ramp interval is provided between the movement interval and the processing interval in which the oscillation amplitude of the ultrasonic oscillation of the sonotrode is increased from the oscillation amplitude B to the oscillation amplitude A, continuously. 
Regarding claims 11 and 14, Volger does not specifically how fast the material is moved between the sonotrode and the counter tool.  However, the speed or velocity at which material is moved would depend on the material being welded (thickness, properties, size of weld, etc.).  Therefore, determining the ideal speed would have been obvious to one skilled in the art at the time of the invention based on the material being welded. This would prevent a weak or damaged weld joint.  
Regarding claim 13, the movement interval of Volger can be the initial contact of the sonotrode to the initial startup of the vibration.  Therefore, there would inherently be a ramp interval is provided between the movement interval and the processing interval in which the oscillation amplitude of the ultrasonic oscillation of the sonotrode is increased from the oscillation amplitude B to the oscillation amplitude A, in several steps.  The steps are not defined.  Any point in time during the process can be considered a step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735